             Case 7:93-mj-01600-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                     ~ URIGIN.4L

 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01600          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Geffrey Burton



                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Gol be ,
                                                           United States Magistrate Judge




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ __, 201Q_
               Poughkeepsie, New York
